         Case 2:18-cv-00719-SMD Document 59 Filed 10/29/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

NORRIS W. GREEN                             )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       CASE NO. 2:18-CV-719
                                            )
STATE BOARD OF MEDICAL                      )
EXAMINERS, et al.,                          )
                                            )
       Defendants.                          )

                       CONFLICT DISCLOSURE STATEMENT

       COMES NOW Defendant, Boyde Jerome Harrision, M.D., in the above-styled

action and in accordance with the order of this Court, making the following disclosure

concerning parent companies, subsidiaries, partners, limited liability entity members and

managers, trustees (but not trust beneficiaries), affiliates, or similar entities reportable

under the provisions of the Middle District of Alabama’s General Order No. 3047:

       This party is an individual and/or an agent of a governmental entity and there are

no entities to be reported.

       Respectfully submitted this the 29th day of October, 2018.



                                            /s/ R. Mac Freeman, Jr.
                                            R. Mac Freeman, Jr. (FRE046)
                                            Attorney for Defendant Boyde Harrison, MD
        Case 2:18-cv-00719-SMD Document 59 Filed 10/29/18 Page 2 of 2



OF COUNSEL:

Rushton, Stakely, Johnston & Garret, P.A.
P.O. Box 270
Montgomery, AL 36101-0270
(334) 206-3114
(334) 481-0807 (fax)
rmf@rushtonstakely.com

                            CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2018 I electronically filed the foregoing with
the Clerk of the Court, using the CM/ECF system which will send notification of such
filing to all counsel of record.


                                         /s/ R. Mac Freeman, Jr.
                                         OF COUNSEL




                                            2
